Citation Nr: 1710302	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-05 165	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 50 percent, and an extraschedular rating higher than 30 percent, for cluster headaches. 

2.  Entitlement to an effective date earlier than January 28, 2011 for the award of the 50 percent disability rating for cluster headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1973, and July 1976 to September 1983 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In January 2015, the Board decided two issues and remanded the above-captioned claims for further development.  The Board additionally remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  In an August 2016 rating decision however, the RO granted a TDIU, effective from the January 28, 2011 date of claim.  As such, the TDIU claim will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also in August 2016, the Director, Compensation Service, (Director) awarded a 30 percent extraschedular rating for the service-connected headaches.  As this was not a full grant of the benefit sought on appeal, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction. However, as the appeal is being dismissed at the Veteran's request, there is no risk of prejudice to him from proceeding without the waiver. 

As noted by the Board in January 2015, in December 2014 the issue of entitlement to a dependency allowance for the Veteran's spouse was raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a February 2017 letter, the appellant withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a schedular disability rating in excess of 50 percent, and an extraschedular rating higher than 30 percent, for cluster headaches is dismissed.

The appeal for entitlement to an effective date earlier than January 28, 2011 for the award of the 50 percent disability rating for cluster headaches is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


